Citation Nr: 1132316	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  04-27 616	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to basic eligibility for Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The appellant alleged that he served with the United States Armed Forces in the Far East (USAFFE) in the Philippines from December 1941 to February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the VA Regional Office (RO) in Manila, the Republic of the Philippines, which declined to reopen the appellant's claim of entitlement to basic eligibility for VA benefits.  

When this case was initially before the Board in September 2004, it was remanded for further development.  When this case was again before the Board in October 2007, the Board declined to reopen the appellant's claim of entitlement to basic eligibility for VA benefits.  Thereafter, the appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Significantly, however, in June 2010, while his case was pending before the Court, the appellant passed away; and in July 2010, the Court received notice of the appellant's death.  Accordingly, in a March 2011 order, the Court vacated the Board's October 2007 decision, and ordered that the appellant's appeal be dismissed for lack of jurisdiction.  
 

FINDING OF FACT

The appellant died on June [redacted], 2010.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As such, this appeal on the merits has become moot by virtue of the appellant's death, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  In this regard, the Board highlights that such a request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


